          Case 2:20-cr-00377-RJC Document 234 Filed 05/03/21 Page 1 of 14




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA


    UNITED STATES OF AMERICA,                                 )
                                                              )   No. 2:20-cr-0377
                                                              )
          vs.                                                 )
                                                              )   Judge Robert J. Colville
                                                              )
    ERIC ARMES,                                               )
                                                              )
                   Defendant.                                 )



                                MEMORANDUM ORDER OF COURT

         On December 1, 2020, Defendant Eric Armes (“Defendant”) was charged by a federal

grand jury at Count One of a three-count Indictment (ECF No. 3) with conspiracy to distribute and

possess with intent to distribute 500 grams or more of a mixture and substance containing a

detectable amount of methamphetamine, from in and around January 2020 to in and around

November 2020, in violation of 21 U.S.C. § 846. Presently before the Court are the following

pretrial Motions filed by Defendant in this matter: (1) a Motion for Notice Pursuant to Federal

Rules of Evidence 404(b) and 609 (ECF No. 178); (2) a Motion to Produce Rough Notes and

Rough Drafts (ECF No. 179); and (3) a Motion for Discovery (ECF No. 184).1 The Government

filed an Omnibus Response in Opposition (ECF No. 200) to Defendant’s Motions on February 25,

2021. Defendant filed a Reply (ECF No. 218) on March 29, 2021. The Government filed a

Surreply (ECF No. 222) on April 22, 2021. For the reasons set forth herein, Defendant’s Motions

will be granted in part and denied in part.



1
 Defendant’s original filing of a Motion for Discovery at ECF No. 177 attached the wrong document, see Errata, ECF
No. 184, and the Court will thus cite exclusively to ECF No. 184, which attaches the correct document, in referring to
Defendant’s Motion for Discovery.

                                                          1
        Case 2:20-cr-00377-RJC Document 234 Filed 05/03/21 Page 2 of 14




       Initially, the Court notes that the Government has agreed to provide Rule 404(b) notice

fourteen (14) days before trial and Jencks Act material at least ten (10) days before trial, Resp. 1,

ECF No. 200, and has requested that it be permitted to provide the Defendant with any

impeachment material at least ten (10) days in advance of trial, id. at 13. Defendant is satisfied

with the timing of production proposed by the Government with respect to these materials, Reply

1, ECF No. 218, and, to the extent Defendant’s Motions are granted, this Court’s Order will

incorporate the Government’s proposed deadlines. The Court notes that, given the agreement

between the parties respecting the timeline for production of these materials, any Motion

requesting earlier production of such materials is moot at this time.

  I.   Motion for Notice Pursuant to Federal Rules of Evidence 404(b) and 609

       In his Motion for Notice Pursuant to Federal Rules of Evidence 404(b) and 609, Defendant

seeks notice of any evidence of a crime, wrong, or other act, that may be offered in evidence against

him at trial. The Government states that it has not yet identified the specific prior crimes, wrongs,

or acts that it will seek to introduce at trial, and that it is aware of the requirement under Rule

404(b) to provide notice of such evidence. Resp. 5, ECF No. 200. Federal Rule of Evidence

404(b) provides that “[e]vidence of any other crime, wrong, or act is not admissible to prove a

person’s character in order to show that on a particular occasion the person acted in accordance

with the character.” Fed. R. Evid. 404(b)(1). Rule 404(b) further provides, however, that “[t]his

evidence may be admissible for another purpose, such as proving motive, opportunity, intent,

preparation, plan, knowledge, identity, absence of mistake, or lack of accident.” Fed. R. Evid.

404(b)(2). With respect to notice, Rule 404(b) provides:

       (3) Notice in a Criminal Case. In a criminal case, the prosecutor must:




                                                 2
        Case 2:20-cr-00377-RJC Document 234 Filed 05/03/21 Page 3 of 14




               (A) provide reasonable notice of any such evidence that the prosecutor
               intends to offer at trial, so that the defendant has a fair opportunity to meet
               it;

               (B) articulate in the notice the permitted purpose for which the prosecutor
               intends to offer the evidence and the reasoning that supports the purpose;
               and

               (C) do so in writing before trial--or in any form during trial if the court, for
               good cause, excuses lack of pretrial notice.

Fed. R. Evid. 404(b)(3).

       The Court notes, as aptly explained by the Honorable Marylin J. Horan of the United States

District Court for the Western District of Pennsylvania, that:

       Federal Rule of Evidence 404(b) was amended effective December 1, 2020.
       According to the Committee Note, . . . the amendment principally imposes
       additional notice requirements on the prosecution. The amendment also eliminated
       the requirement that the defendant must make a request before notice is provided.
       Amended Rule 404(b) governs all proceedings commenced December 1, 2020 and
       thereafter, and insofar as just and practicable, to pending proceedings.

United States v. Johnson, No. 20-CR-163, 2020 WL 7065833, at *3 (W.D. Pa. Dec. 3, 2020). The

present action was commenced on December 1, 2020, and Amended Rule 404(b) thus applies.

The Court notes that Defendant’s and the Government’s briefing cites to the pre-amendment Rule

404(b)’s notice requirement, which directed the Government to provide “reasonable notice of the

general nature of any such evidence that the prosecutor intends to offer at trial,” and does not

meaningfully address the 2020 amendment.           The Advisory Committee’s Note to the 2020

amendment provides, in pertinent part:

       The prosecution must not only identify the evidence that it intends to offer pursuant
       to the rule but also articulate a non-propensity purpose for which the evidence is
       offered and the basis for concluding that the evidence is relevant in light of this
       purpose. The earlier requirement that the prosecution provide notice of only the
       “general nature” of the evidence was understood by some courts to permit the
       government to satisfy the notice obligation without describing the specific act that
       the evidence would tend to prove, and without explaining the relevance of the



                                                  3
          Case 2:20-cr-00377-RJC Document 234 Filed 05/03/21 Page 4 of 14




         evidence for a non-propensity purpose. This amendment makes clear what notice
         is required.

Fed. R. Evid. 404 advisory committee’s note to 2020 amendment. In the interest of ensuring that

the Court’s Order, and the Government’s notice, is consistent with current Rule 404(b), the Court

will direct that the Government provide notice pursuant to Federal Rule of Evidence 404(b) at least

fourteen (14) days prior to trial, and directs that such notice comply with Rule 404(b) as amended

effective December 1, 2020.2 See United States v. Ledesma, No. 19-20216, 2020 WL 7075289, at

*5 (E.D. Mich. Dec. 3, 2020) (“To avoid any future dispute and ensure the government satisfies

its duty under the current version of the rule, the Court directs the government to take note of

subsection (b)(3)(B) – which requires the government to do more than provide the ‘general nature’

of the evidence it seeks to offer at trial. See Fed. R. Evid. 404(b)(3)(B) (requiring the government

to ‘articulate in the notice the permitted purpose for which the prosecutor intends to offer the

evidence and the reasoning that supports the purpose’). As the Advisory Committee’s Note

explains, in addition to identifying the evidence that it intends to offer under Rule 404(b), the

government must ‘also articulate a non-propensity purpose for which the evidence is offered and

the basis for concluding that the evidence is relevant in light of this purpose.’”).

         With respect to Federal Rule of Evidence 609, the Honorable David Stewart Cercone has

explained:

         Rule 609(b) requires the government to provide advanced written notice of its intent
         to use a conviction that is more than 10 years old (or where 10 years has elapsed
         since the release of the witness from confinement, whichever is later) for
         impeachment purposes. Advanced notice in these circumstances is required in
         order to “provide the adverse party with a fair opportunity to contest the use of such


2
  To the extent that the parties believe that there exist remaining issues to be resolved with respect to the scope of the
Rule 404(b) notice to be provided in this action that is not resolved by the Court’s citation to the 2020 amendment,
the parties are directed to first confer in an attempt to resolve such issues. See LCrR 16(E). To the extent that the
parties are unable to resolve such issues, the Court enters its Order below without prejudice to Defendant raising such
issues by way of a future motion for notice pursuant to Federal Rule of Evidence 404(b).

                                                            4
          Case 2:20-cr-00377-RJC Document 234 Filed 05/03/21 Page 5 of 14




        evidence.” Fed. R. Evid. 609(b). There is no similar disclosure requirement under
        Rule 609(a).

United States v. Beech, 307 F.R.D. 437, 443 (W.D. Pa. 2015). The only issue presented with

respect to Defendant’s request for Rule 609 notice is seemingly the deadline for the provision of

such notice, and, as noted above, the Government and Defendant are in agreement as to this

deadline. The Court will thus direct the Government to provide notice of any prior conviction

falling within the ambit of Rule 609(b) which it intends to offer at trial at least fourteen (14) days

prior to trial.

 II.    Motion for Discovery

        In his Motion for Discovery, Defendant seeks Brady v. Maryland, 373 U.S. 83 (1963) and

United States v. Giglio, 405 U.S. 150 (1972) materials, Jencks Act material, discovery pursuant to

Federal Rule of Criminal Procedure 16, and “other additional discovery.” Mot. for Discovery 1,

ECF No. 184. The Government asserts that it “recognizes and intends to continue to comply with

its obligations under Brady, Giglio, Rules 12, 16, and 26.2 of the Federal Rules of Criminal

Procedure, Local Rule 16C[,] and the Jencks Act, 18 U.S.C. § 3500.” Resp. 1, ECF No. 200. The

government further asserts that it is unaware of any Brady material pertaining to the Defendant at

this time, but recognizes its continuing obligation to disclose such materials if and when the

Government becomes aware of them. Id. at 13. Further, as noted above, the parties agree with

respect to the timing of the Government’s provision of Jencks Act material and impeachment

material. See Resp. 1, ECF No. 200; Reply 1, ECF No. 218.

        With respect to discovery in criminal cases, the United States Court of Appeals for the

Third Circuit has explained:

        In contrast to the wide-ranging discovery permitted in civil cases, Rule 16 of the
        Federal Rules of Criminal Procedure delineates the categories of information to
        which defendants are entitled in pretrial discovery in criminal cases, with some

                                                  5
         Case 2:20-cr-00377-RJC Document 234 Filed 05/03/21 Page 6 of 14




       additional material being discoverable in accordance with statutory
       pronouncements and the due process clause of the Constitution. The Jencks Act
       requires that after each government witness has testified on direct examination, the
       government must produce to the defense “any statement” made by the witness
       which relates to his or her testimony. In Brady, the Supreme Court held that due
       process required that the government produce all “exculpatory” evidence, which
       includes both “[m]aterials ... that go to the heart of the defendant’s guilt or
       innocence and materials that might affect the jury’s judgment of the credibility of
       a crucial prosecution witness.”

United States v. Ramos, 27 F.3d 65, 68 (3d Cir. 1994) (quoting United States v. Hill, 976 F.2d 132,

134–35 (3d Cir.1992)); see also United States v. Searcy, No. 19-CR-135, 2020 WL 7066335, at

*9 (W.D. Pa. Dec. 3, 2020) (“The Supreme Court in Giglio extended its ruling in Brady to

encompass impeachment evidence relating to the credibility of a government witness. Giglio, 405

U.S. at 154. Any inducements or rewards given to government witnesses, including but not limited

to money, grants of immunity, plea bargains, promises of leniency or recommendations thereof,

or preferential treatment, would fall under impeachment evidence that must be disclosed under

Brady.” (citing United States v. Higgs, 713 F.2d 39, 43 (3d Cir. 1983))).

       Initially, the Court notes that “Rule 16 was not designed to provide a defendant with a

vehicle to discover the government’s case in detail or the strategy it intends to pursue at trial.”

Beech, 307 F.R.D. at 440 (citing United States v. Fioravanti, 412 F.2d 407, 410 (3d Cir.), cert.

denied, 396 U.S. 837, 90 S.Ct. 97, 24 L.Ed.2d 88 (1969)). The Government asserts that it has

already supplied and made available to Defendant substantial discovery materials, Resp. 3-4; 9,

ECF No. 200, that it recognizes and intends to continue to comply with its obligations under Rule

16, id. at 1; 9, and that, with respect to forensic analyses, laboratory reports, and reports of expert

witnesses, the government will provide such information related to the controlled substances and

firearms seized in the course of this investigation when they are made available to the government,




                                                  6
         Case 2:20-cr-00377-RJC Document 234 Filed 05/03/21 Page 7 of 14




id. at 10-11. The Government further states that it will comply with its obligations under Rule

16(a)(1)(F) with regard to Reports of Examinations and Tests. Surreply 5, ECF No. 222.

       In his Motion for Discovery, Defendant seeks the production of reports of law enforcement

officers and any attachment thereto or document referenced therein. Mot. for Discovery 2, ECF

No. 184. Defendant cites to Rule 16(a)(1)(E), which provides:

       (E) Documents and Objects. Upon a defendant’s request, the government must
       permit the defendant to inspect and to copy or photograph books, papers,
       documents, data, photographs, tangible objects, buildings or places, or copies or
       portions of any of these items, if the item is within the government’s possession,
       custody, or control and:

               (i) the item is material to preparing the defense;

               (ii) the government intends to use the item in its case-in-chief at trial; or

               (iii) the item was obtained from or belongs to the defendant.

Fed. R. Crim. P. 16(a)(1)(E). In response to this request, the Government correctly notes that Rule

16(a)(2), “Information Not Subject to Disclosure,” provides as follows:

       Except as permitted by Rule 16(a)(1)(A)-(D), (F), and (G), this rule does not
       authorize the discovery or inspection of reports, memoranda, or other internal
       government documents made by an attorney for the government or other
       government agent in connection with investigating or prosecuting the case. Nor
       does this rule authorize the discovery or inspection of statements made by
       prospective government witnesses except as provided in 18 U.S.C. § 3500.

Fed. R. Crim. P. 16(a)(2); see also United States v. Lacerda, No. CRIM. 12-303 NLH/AMD, 2013

WL 3146835, at *18 (D.N.J. June 19, 2013) (“Rule 16 only requires the government to permit the

defense to inspect and copy reports of government witnesses to the extent it is required to do so

under Jencks. In other words, under Rule 16, the government need only provide the defense with

a copy of a government witnesses’s statement or report after the witness has testified on direct

examination at trial.”).

       The Jencks Act provides:

                                                  7
         Case 2:20-cr-00377-RJC Document 234 Filed 05/03/21 Page 8 of 14




       In any criminal prosecution brought by the United States, no statement or report in
       the possession of the United States which was made by a Government witness or
       prospective Government witness (other than the defendant) shall be the subject of
       subpoena, discovery, or inspection until said witness has testified on direct
       examination in the trial of the case.

18 U.S.C. § 3500(a). “There is no authority by which this court can order the government to

provide Jencks Act statements prior to the time the witness has testified on direct examination at

trial.” United States v. Lightfoot, No. 08-cr-127, 2008 WL 3050300, at *3 (W.D. Pa. Aug. 5,

2008). Given the Government’s representation that it “will continue to comply with its obligations

under Rule 16 and also provide material well-outside of the scope of the Rule’s ambit,” Resp. 9,

ECF No. 200, as well as its recognition of its continuing obligation to disclose Brady exculpatory

materials if and when the Government becomes aware of them, id. at 13, the Court anticipates that,

to the extent that the Government is in possession of discoverable material under Rule 16 or

materials subject to disclosure under Brady, the same will be provided to the Defendant forthwith.

As noted above, however, reports of law enforcement officers, i.e. internal investigative reports,

cannot be compelled pursuant to Rule 16. To the extent that Defendant’s request for reports of

law enforcement officers and any attachment thereto or document referenced therein attempts to

compel the production of Jencks material ahead of the time agreed to by the parties, such a request

is denied. As the parties have reached agreement respecting the production of the Jencks material

ten (10) days prior to trial, the Court will not address the timing of the production of Jencks Act

materials in its Order.

       With respect to Defendant’s request for discovery pursuant to Rule 16(a)(1)(G), the Court

notes that Defendant “is entitled to a written summary of any expert testimony the government

intends to offer, which must ‘describe the witness’s opinions, the bases and reasons for those

opinions, and the witness’s qualifications.’” United States v. Beech, 307 F.R.D. 437, 444 (W.D.



                                                8
          Case 2:20-cr-00377-RJC Document 234 Filed 05/03/21 Page 9 of 14




Pa. 2015) (citing Fed. R. Crim. P. 16(a)(1)(G)). The Government asserts that it has not identified

what, if any, expert testimony will be utilized at trial, and that it will provide a written summary

of any expert testimony and witness qualifications under Federal Rules of Evidence 702, 703

and/or 705 once it has determined which experts it intends to call at trial. Surreply 3, ECF No.

222. Accordingly, the Court’s Order will direct the Government to provide such a summary

without undue delay.

         Defendant’s Motion for Discovery further seeks the production of Brady, Giglio, and

Jencks Act materials, as well as certain “additional discovery” set forth in “Attachments A and B”

of Defendant’s Reply.             Mot. for Discovery 2-4, ECF No. 184; Reply Attachment A and

Attachment B. Attachment A sets forth specific requests for Brady, Giglio, and Jencks Act

materials. The Court again notes that: (1) the Government acknowledges and intends to continue

to comply with its obligations under Brady, Giglio, the Jencks Act, Rules 12, 16, and 26.2 of the

Federal Rules of Criminal Procedure, and Local Rule 16C, Resp. 1, ECF No. 200; (2) the

Government asserts that it is unaware of any Brady material pertaining to the Defendant at this

time and recognizes its continuing obligation to disclose such materials if and when the

Government becomes aware of them, id. at 13; and (3) the parties agree with respect to the timing

of the Government’s provision of Jencks Act material and impeachment material, Resp. 1, ECF

No. 200; Reply 1, ECF No. 218. In light of the above, the Court will deny Defendant’s Motion

without prejudice as to the Brady, Giglio, and Jencks Act materials set forth at Attachment A.

         With respect to Attachment B, the Government has asserted in both its Response and

Surreply that, to the extent the requested discovery is discoverable, it has been provided to or made

available to Defendant, or will be produced at a later date. 3 Moreover, the Court has already


3
 The Court agrees with the Government that Paragraph “e.” of Attachment B is, generally speaking, overly broad and
not adequately specific as to the legal basis for the requests set forth at that Paragraph, and that it seemingly conflates

                                                            9
         Case 2:20-cr-00377-RJC Document 234 Filed 05/03/21 Page 10 of 14




addressed Defendant’s request for materials under Rule 16(a)(1)(G) above, as well as his request

for reports of law enforcement officers and any attachment thereto or document referenced therein.

In light of the fact that Defendant has not asserted specific argument respecting any deficiencies

with the Government’s production of discovery to date, as well as the Government’s assertion that

all discoverable materials sought by way of Attachment B have been or will be produced, the Court

will deny Defendant’s Motion without prejudice as moot at this time with respect to the materials

sought by way of Attachment B.

III.    Motion to Produce Rough Notes and Rough Drafts

        Defendant’s Motion to Produce Rough Notes and Rough Drafts seeks an order “directing

all law enforcement officers . . . involved in any aspect of the investigation underlying this case to

retain [and] produce the rough notes and rough drafts created in the course of this investigation.”

Mot to Produce 1, ECF No. 179. More specifically, Defendant seeks production of “handwritten

notes; handwritten drafts of memoranda, reports and synopses; notes, drafts or rough memoranda,

reports and synopses, taken or prepared on an electronic device of any kind; the identity of the

author of the notes or drafts, the date they were prepared and the act, event or occurrence to which

they refer; and, in the event that the notes or drafts are illegible (in whole or part) that they be

transcribed into a usable form.” Id. at ¶ 12.

        The United States Court of Appeals for the Third Circuit has held that “the rough interview

notes of [law enforcement officers] should be kept and produced so that the trial court can

determine whether the notes should be made available to the appellant under the rule of Brady v.

Maryland, 373 U.S. 83 (1963), or the Jencks Act.” United States v. Vella, 562 F.2d 275, 276 (3d



Rule 16(a)(1)(F) and Rule 16(a)(1)(G). The Court is satisfied at this time with the Government’s representation that
it will comply with its obligations under Rule 16(a)(1)(F) with regard to Reports of Examinations and Tests,
accompanied with this Court’s above-holding with respect to the production of a summary of expert testimony as
required under Rule 16(a)(1)(G).

                                                        10
        Case 2:20-cr-00377-RJC Document 234 Filed 05/03/21 Page 11 of 14




Cir. 1977). In United States v. Ammar, 714 F.2d 238 (3d Cir. 1983), the Third Circuit held that

“the government must retain and, upon motion, make available to the district court both the rough

notes and the drafts of reports of its agents to facilitate the district court’s determination whether

they should be produced.” Ammar, 714 F.2d at 259.

        The Government states that it is aware of its obligations under Ammar, Vella, and United

States v. Ramos, 27 F.3d 65 (3d Cir. 1994), Resp. 14, ECF No. 200, and notes that it has instructed

law enforcement personnel to preserve their notes in this matter, id. at 1. The Court will grant

Defendant’s Motion to the extent that it requests that the Government preserve and retain the rough

notes and drafts of reports that fall within the purview of Ammar and Vella. The Motion is denied

as to any request for preservation of materials that do not fall into the categories discussed in

Ammar and Vella.

        Defendant’s Motion will be denied as premature with respect to Defendant’s request that

rough notes and drafts of reports be produced at this time. Defendant is “entitled to the production

of such material only to the extent that it falls within the purview of Brady, Giglio v. United States,

405 U.S. 150 (1972), or the Jencks Act.” United States v. Shaner, No. 19-CR-135-9, 2020 WL

4915339, at *2 (W.D. Pa. Aug. 21, 2020). The Government indicates that, at this time, it is

unaware of any Brady material pertaining to the Defendant, Resp. 13, ECF No. 200, and that it has

not identified which witnesses it will call at trial, id. at 14. Further, as noted above, “[t]here is no

authority by which this court can order the government to provide Jencks Act statements prior to

the time the witness has testified on direct examination at trial.” Lightfoot, 2008 WL 3050300, at

*3.

        The Government has agreed to provide Jencks Act material at least ten (10) days before

trial, Resp. 1, ECF No. 200, and has requested that it be permitted to provide the Defendant with



                                                  11
        Case 2:20-cr-00377-RJC Document 234 Filed 05/03/21 Page 12 of 14




any impeachment material pursuant to Brady and Giglio at least ten (10) days in advance of trial,

id. at 13. The Court will thus deny Defendant’s Motion as premature to the extent that it requests

production of rough notes and drafts of reports at this time without prejudice to Defendant

requesting production at a later date, and potentially for this Court’s in camera review of such

documents. See United States v. Beech, 307 F.R.D. 437, 444 (W.D. Pa. 2015) (“To the extent any

rough notes and investigative reports fall within these limited areas of disclosure, the government

shall produce them in accordance with this memorandum and order of court. To the extent

defendant seeks the production of any rough notes and investigative reports not falling within those

limited areas of disclosure, the motion will be denied without prejudice to renew at trial subject to

a specific showing that any particular rough notes or investigative reports not otherwise produced

arguably may contain information falling within the scope of Brady and/or the Jencks Act.”);

United States v. Giardina, No. CRIM. 04-29J, 2005 WL 3088441, at *4 (W.D. Pa. Nov. 17, 2005).

(“Clearly, the Defendant has made such a motion and now the rough notes and writings of the law

enforcement agents investigating this matter must be produced to the Court for in camera

inspection. Should this material be found to be discoverable only then will it be ordered to be

produced to the Defendant.”).

       Finally, with respect to Defendant’s request that the Government provide him with the

identity of the author of the notes or drafts, the date they were prepared and the act, event or

occurrence to which they refer, as well as his request that any “illegible” notes be transcribed into

a usable form, the Court finds that these requests are also premature. When faced with a similar

transcription request in Shaner, the Honorable Marilyn J. Horan explained:

       Likewise, there is no basis upon which the Court can Order the government to
       transcribe “illegible” rough notes. As the government points out, illegibility of
       handwritten notes is subjective. The government is under no obligation to make
       such a determination. To the extent that the government produces discoverable

                                                 12
        Case 2:20-cr-00377-RJC Document 234 Filed 05/03/21 Page 13 of 14




       rough notes that are “illegible” to Mr. Shaner and his counsel, and the parties are
       unable to agree on a resolution, the issue can be brought before the Court. Finally,
       at trial defense counsel may ask a testifying law enforcement officer to interpret
       any perceived illegibility in their own handwritten rough notes.

Shaner, 2020 WL 4915339, at *1. The Court agrees with this sound reasoning, and thus will deny

Defendant’s request for transcription of “illegible” notes without prejudice to be revisited in the

event that illegible notes are produced. Similarly, in light of the fact that no rough notes or drafts

have been produced thus far, the Court will also deny as premature Defendant’s request that he be

provided with the identity of the author of the notes or drafts, the date they were prepared and the

act, event or occurrence to which they refer. To the extent that any rough notes and drafts are

produced and Defendant and counsel do not believe that such materials contain the appropriate

level of identifying information, and the parties cannot agree on a resolution, they may present the

issue to the Court at that time.

IV.    Order of Court

       For the reasons discussed above, and consistent with the Court’s analysis set forth above,

it is hereby ORDERED as follows:

       (1) Defendant’s Motion for Notice Pursuant to Federal Rules of Evidence 404(b) and 609

       (ECF No. 178) is granted in part. The Government shall provide notice pursuant to Federal

       Rule of Evidence 404(b), as amended effective December 1, 2020, at least fourteen (14)

       days prior to trial. The Government shall also provide notice of any prior conviction falling

       within the ambit of Rule 609(b) which it intends to offer at trial at least fourteen (14) days

       prior to trial. This Motion is denied in all other respects.

       (2) Defendant’s Motion for Discovery (ECF No. 184) is granted in part. The Government

       shall:

                (a) Abide by and comply with the representations in its Response and Surreply;

                                                 13
        Case 2:20-cr-00377-RJC Document 234 Filed 05/03/21 Page 14 of 14




               (b) Produce any Rule 16 and Brady exculpatory material forthwith;

               (c) Produce any impeachment material at least ten (10) days in advance of trial; and

               (d) Produce a summary for all expert testimony without undue delay;

       This Motion is denied in all other respects; and

       (3) Defendant’s Motion to Produce Rough Notes and Rough Drafts (ECF No. 179) is

       granted in part and denied in part. The Motion is granted to the extent that it requests that

       the Government preserve and retain the rough notes and drafts of reports that fall within

       the purview of Ammar and Vella. Defendant’s Motion is denied without prejudice as

       premature with respect to Defendant’s request that rough notes and drafts of reports be

       produced at this time.



                                                             BY THE COURT:

                                                             s/Robert J. Colville_______
                                                             Robert J. Colville
                                                             United States District Judge

DATED: May 3, 2021

cc/ecf: All counsel of record




                                                14
